[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR STAY (123.8) AND PLAINTIFF'S MOTION FOR MODIFICATION OF JUDGMENT RE: EXCLUSIVE POSSESSION OF THE RESIDENCE (125)
The parties had an altercation during the afternoon of Sunday, June 28, 1992. The court concludes, from the parties' testimony, that its genesis was the plaintiff's attempt to discipline the children since one or both were acting somewhat unruly about where they would go swimming later that afternoon.
Since the trial court awarded sole custody to the plaintiff, it concludes that it is in the best interest of the children that the custodial parent occupy the marital home during the appeal. Yontef v. Yontef, 185 Conn. 275 at 293-294.
The plaintiff's motion is granted. The defendant shall vacate the family residence by the end of July, 1992. The court's order on the plaintiff's motion does not exceed its pendente lite jurisdiction over exclusive use of the family home, Sec. 46b-83, and is made in order to effectuate the custody order, cf. Garrison v. Garrison, 190 Conn. 173, 182-183.
The defendant's motion is denied.
HARRIGAN, J.